Citation Nr: 0016469	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  99-04 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
post-operative residuals of a dislocated left shoulder.

2.  Entitlement to a total rating due to unemployability 
caused by service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
October 1947.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas.  


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The service-connected status post-operative left shoulder 
dislocation is manifested primarily by subjective complaints 
of pain.

3.  The veteran's service-connected disabilities have not 
been shown to preclude substantially gainful employment 
consistent with his education and occupational history.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
post-operative residuals of a left shoulder dislocation have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40 - 4.42, 4.45, 4.69, 
4.71a, Diagnostic Codes 5201 - 5203 (1999).

2.  The criteria for a total evaluation based on 
unemployability, due to service-connected disability, have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) and (b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks a rating in excess of 10 percent for the 
post-operative residuals of a left shoulder dislocation and a 
total rating due to unemployability caused by service-
connected disabilities.  As a preliminary matter, the Board 
finds that the claims are plausible and thus well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992) (a claim of entitlement to 
an increased evaluation for a service-connected disability 
generally is a well-grounded claim). 

I.  The Left Shoulder

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.  Where, 
as here entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although the recorded history of a disability is for 
consideration in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

When rating the veteran's upper extremities, it is important 
to note whether the veteran is right-handed or left-handed; 
that is, it is necessary to determine which is his major 
upper extremity.  Such a distinction is relevant to the 
assignment of the proper rating.  38 C.F.R. § 4.69.  In this 
case, the record shows that the veteran is right-handed.  
(See reports of VA examinations in December 1983 and May 
1998.)  Therefore, the service-connected left shoulder 
disability affects the veteran's minor upper extremity.  All 
of the following diagnostic codes reflect criteria for 
impairment of the minor upper extremity.

The RO rated the veteran's shoulder disorder is rated in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5203.  
Under that code, a 10 percent rating is warranted for 
nonunion of the clavicle or scapula without loose movement or 
for malunion of the clavicle or scapula.  A 20 percent rating 
is warranted for dislocation of the clavicle or scapula or 
nonunion of the clavicle or scapula with loose movement.  In 
other cases, impairment of the clavicle or scapula will be 
rated on impairment of function of the contiguous joint.  

Limitation of motion of the arm is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  A 20 percent rating is 
warranted when motion of the arm is limited to shoulder level 
or midway between the side and shoulder level.  A 30 percent 
rating is warranted when arm motion is limited to 25 degrees 
from the side.  

Also potentially applicable to the evaluation of the 
veteran's left shoulder disability is 38 C.F.R. § 4.71a, 
Diagnostic Code 5202. Under that code, a 20 percent 
evaluation is warranted for malunion of the humerus with 
moderate or marked deformity or for recurrent dislocation of 
the scapulohumeral joint with infrequent episodes and 
guarding of movement only at the shoulder level or with 
frequent episodes and guarding of all arm movements.  A 40 
percent evaluation may also be granted under this code for 
fibrous union of the humerus.  A 50 percent rating is 
warranted for non-union of the humerus (false flail joint), 
and a 70 percent rating is warranted for loss of the head of 
the humerus (flail shoulder).

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals, 
hereinafter Court) has considered the question of functional 
loss as it relates to the adequacy of assigned disability 
ratings.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
DeLuca, the Court held that 38 C.F.R. § 4.40 required 
consideration of factors such as lack of normal endurance, 
functional loss due to pain, and pain on use; specifically 
limitation of motion due to pain on use including during 
flare-ups.  The Court also held that 38 C.F.R. § 4.45 
required consideration of weakened movement, excess 
fatigability, and incoordination.  Moreover, the Court stated 
that there must be a full description of the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. 
§ 4.10.  

The service medical records show that in February 1946, the 
veteran fell and dislocated his left shoulder while skiing.  
During the following year and a half, he dislocated the same 
shoulder on 5 occasions.  In July 1947, the shoulder was 
surgically reduced, and as discussed below, there is no 
evidence that he has dislocated his shoulder since that time.  
The current appeal stems from adjudication of a reopened 
increased rating claim received on April 22, 1998.

In May and June 1998, the veteran underwent VA examinations, 
including an orthopedic evaluation to determine the extent of 
his service-connected left shoulder disability.  The veteran 
reported he had had no treatment or care of his service-
connected left shoulder disability following the healing of 
surgery in service.  Although he reported intermittent flare-
ups of left shoulder discomfort, particularly with changes in 
the weather, such flare-ups were associated with multiple 
joint arthritis (a disability for which service connection 
has not been established).  There was also evidence of pain, 
weakness, and limitation of motion in the left shoulder; 
however, there was no evidence that such manifestations were 
related to the post-operative residuals of left shoulder 
dislocation.  Nevertheless, the veteran demonstrated the 
ability to elevate the left arm on forward flexion to 70 
degrees, and on abduction to 60 degrees, albeit with pain.  
Indeed, it was noted that he had not dislocated the shoulder 
since service, and there were no findings of associated 
residual disability.  Hence, even when considering additional 
functional impairment due to pain on use, there has been no 
clinical demonstration of manifestations of the service-
connected disability productive of functional impairment 
comparable to the diagnostic criteria for a higher evaluation 
under any Diagnostic Code outlined above.  X-rays of the left 
shoulder showed narrowing of the joint space; but that, too, 
was attributed to nonservice-connected degenerative changes.  
Inasmuch as the veteran's service-connected left shoulder 
disability has been shown to have remained essentially 
quiescent since service, the Board is of the opinion that the 
preponderance of the evidence is against an increased rating.

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
his service-connected left shoulder disability; however, the 
evidence does not show such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1999).  In VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, received in 
May 1998, the veteran reported that he was retired and that 
he had left his job as an assembler, in l986, because of 
service-connected disability; however, there is no indication 
of work missed by the veteran or of termination from 
employment due solely to his left shoulder impairment.  
Moreover, there is no evidence that he has required frequent 
hospitalization for that disability.  In essence, the record 
shows that the manifestations of that disability are those 
contemplated by the current evaluation.  It must be 
emphasized that disability ratings are not job-specific.  
They represent as far as can practicably be determined the 
average impairment in earning capacity as a result of 
diseases or injuries encountered incident to military service 
and their residual conditions in civilian occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Absent evidence to the contrary, the Board finds no reason 
for referral of this case to the Director of VA Compensation 
and Pension purposes for a rating outside the regular 
schedular criteria.

II.  The Total Rating

VA will grant a total rating for compensation purposes based 
on unemployability where the evidence shows that the veteran, 
by reason of his service-connected disability(s), is 
precluded from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is 
only one such service-connected disability, it must be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent.  38 C.F.R. § 
4.16(a).  
Substantially gainful employment is that which is ordinarily 
followed by the non-disabled to earn a livelihood, with 
earnings common to the particular occupation in the community 
where the veteran resides.  VA Adjudication Manual, M21-1, 
Part VI, Para. 7.14(a) (Chg. 52, August 26, 1996).  This 
suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).  The ability to work sporadically or obtain 
marginal employment is not substantially gainful employment.  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).

The consideration as to whether the veteran is unemployable 
is also a subjective one, that is one based upon the 
veteran's actual industrial impairment, not merely the level 
of industrial impairment experienced by the average person.  
Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991); VAOPGCPREC 
75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992).  It is 
the established policy of the VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, extra-schedular 
consideration is appropriate in all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a). 38 C.F.R. § 4.16(b).

Advancing age and non-service connected disabilities may not 
be considered in the determination of whether a veteran is 
entitled to a total disability rating for compensation 
purposes based upon individual unemployability.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is a recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

In this case, the veteran has one year of high school 
education and training in shoe repair.  He has work 
experience as an assembler, service station attendant, 
construction worker, and street sweeper.  Service connection 
is currently established for a seizure disorder, evaluated as 
60 percent disabling, and for the previously mentioned 
residuals of a dislocated left shoulder, evaluated as 10 
percent disabling.  The combined disability rating of 60 
percent (38 C.F.R. § 4.25 (1999)), however, does not meet the 
percentage criteria for the grant of a total rating under 38 
C.F.R. § 4.16(a).  Moreover, there is no evidence that he is 
uniquely unable to secure or follow a substantially gainful 
occupation as a result of those disabilities as contemplated 
under 38 C.F.R. § 4.16(b).  As noted above, the service-
connected left shoulder disability has been quiescent for 
many years.  Although the veteran reports that he left his 
last job as an assembler in the mid-1980's due to his service 
connected seizures, there is no documentation or other 
competent evidence to support that assertion.  Indeed, in 
June 1998, a VA neurologic examination indicated that his 
seizure disorder was not active and that he was doing well.  
He has not submitted any evidence in regard to 
unemployability which places him in a different position than 
other veterans with the same disability rating; and, 
therefore, the preponderance of the evidence is against 
finding that he is precluded from obtaining and maintaining 
substantially gainful employment, consistent with his 
education and occupational experience, as a result of his 
service-connected disabilities considered in combination.  
Accordingly, a total rating is not warranted on that basis.


ORDER

A rating in excess of 10 percent for the post-operative 
residuals of a dislocated left shoulder is denied.

A total rating due to unemployability caused by service-
connected disability is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 

